Citation Nr: 0313584	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for seborrheic dermatitis and folliculitis of the 
scalp.  

5.  Entitlement to an initial compensable evaluation for the 
residuals of a right clavicle fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from June 1975 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record indicates that the veteran was provided with the 
laws and regulations regarding the VCAA in the April 2002 
statement of the case.  However, he was not provided with a 
VCAA letter from the RO that provided him with adequate 
notification as to the type of evidence required to 
substantiate his claims, and an outline of the division of 
responsibilities between the parties in obtaining evidence as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified specific actions that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, the Board notes 
that the veteran has not been afforded VA examinations for 
his claims of entitlement to service connection for an eye 
disability and service connection for hearing loss.  
Moreover, the December 2000 general VA examination did not 
express an opinion as to the relationship between the 
veteran's current diagnosis of gastroesophageal reflux 
disease and the gastritis for which he was treated in 
service.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  This 
should include a letter to the veteran 
that notifies him of what evidence is 
required to prevail in his claims.  The 
letter should also indicate what evidence 
VA will obtain on the veteran's behalf, 
what evidence it is his responsibility to 
submit, and what assistance will be 
provided by VA in obtaining evidence.  
Unless a waiver is secured, the veteran 
must be provided the appropriate time to 
respond.  

2.  The RO should contact the VA Medical 
Center in Houston, Texas, and request all 
medical records concerning treatment for 
the veteran's claimed disabilities from 
March 2002 to the present.  These records 
should then be associated with the claims 
folder. 

3.  The veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of his claimed eye 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted.  
After the completion of the examination 
and review of the medical records in the 
claims folder, the examiner should answer 
the following questions:  (1)  Does the 
veteran have a current chronic acquired 
eye disability (separate and distinct 
from refractive error)?  If so, please 
list all relevant diagnoses.  (2)  If the 
veteran is found to have a current eye 
disability distinct from refractive 
error, is it at likely as not that this 
disability is causally related to the 
head injury he sustained in service or 
otherwise due to his active military 
service?  The reasons and bases for all 
opinions should be included in the 
report.   

4.  The veteran should be afforded a VA 
hearing examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be conducted.  After the 
completion of the examination and review 
of the medical records in the claims 
folder, the examiner should answer the 
following questions:  (1) Does the 
veteran have a current, chronic bilateral 
hearing loss by VA standards?  (2)  If 
the veteran is found to have a current 
hearing loss of one or both ears, is it 
at likely as not that this disability is 
the result of acoustic trauma sustained 
during service or otherwise due to his 
active military service?  The reasons and 
bases for all opinions should be included 
in the report.   

5.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of his claimed 
gastrointestinal disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be conducted.  After the 
completion of the examination and review 
of the medical records in the claims 
folder, the examiner should answer the 
examiner following questions:  (1) Does 
the veteran have a current chronic 
gastrointestinal disability?  If so, 
please list all relevant diagnoses.  (2)  
If the veteran has a current 
gastrointestinal disability, is it at 
likely as not that it is related to the 
gastritis he was treated for during 
service, or otherwise due to his active 
military service?  The reasons and bases 
for all opinions should be included in 
the report.   

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	SUSAN J. JANEC
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

